Name: Commission Implementing Regulation (EU) NoÃ 1291/2011 of 9Ã December 2011 determining the extent to which the import licence applications submitted in November 2011 for certain milk products under certain tariff quotas opened by Regulation (EC) NoÃ 2535/2001 can be accepted
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 10.12.2011 EN Official Journal of the European Union L 328/47 COMMISSION IMPLEMENTING REGULATION (EU) No 1291/2011 of 9 December 2011 determining the extent to which the import licence applications submitted in November 2011 for certain milk products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: Import licence applications lodged from 20 to 30 November 2011 for certain tariff quotas referred to in Annex I to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (3) relate to quantities greater than those available. The extent to which licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, HAS ADOPTED THIS REGULATION: Article 1 For import licence applications lodged from 20 to 30 November 2011 for the tariff quotas referred to in parts I.A, I.F, I.H, I.I, and I.J of Annex I to Regulation (EC) No 2535/2001, licences shall be issued for the quantities requested, multiplied by the allocation coefficient(s) set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 10 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 341, 22.12.2001, p. 29. ANNEX I.A Tariff quota number Allocation coefficient 09.4590 100 % 09.4599 100 % 09.4591  09.4592  09.4593  09.4594  09.4595 3,660488 % 09.4596 100 % : No application for a licence has been sent to the Commission. I.F Products originating in Switzerland Tariff quota number Allocation coefficient 09.4155 9,520183 % I.H Products originating in Norway Tariff quota number Allocation coefficient 09.4179 100 % I.I Products originating in Iceland Tariff quota number Allocation coefficient 09.4205 100 % 09.4206 100 % I.J Products originating in the Republic of Moldova Tariff quota number Allocation coefficient 09.4210  : No application for a licence has been sent to the Commission.